Exhibit 10.6
CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED


SIXTH AMENDMENT TO LOAN ORIGINATION AGREEMENT


THIS SIXTH AMENDMENT TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made as
of September 5, 2018 (the “Effective Date”) by and between GreenSky, LLC (f/k/a
GreenSky Trade Credit, LLC), a Georgia limited liability company (“Servicer”),
and Synovus Bank, a Georgia state-chartered bank (“Lender”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Origination Agreement (as defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain
Origination Agreement dated as of August 4, 2015, as amended (the “Origination
Agreement”); and
WHEREAS, Lender and Servicer desire to amend the Origination Agreement as set
forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    Effective as of the Effective Date, the Origination Agreement is hereby
amended as follows:
a.    Section 2.01(a)(i) of the Origination Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:
“(i)    Subject to the terms and conditions hereof, Lender will fund newly
originated Loans for the Program Sponsor’s customers identified by Servicer that
meet the Underwriting Criteria up to a limit of $[*****] ($[*****].00) in
aggregate outstanding principal balances at any time (the “Commitment Amount”);
provided, however, that, unless otherwise agreed in writing by the Lender,
[*****]. The Commitment Amount may be increased in accordance with the mutual
agreement of Lender and Servicer as evidenced by a written agreement. Loans
shall be funded at 100% of par of the Loan.”
2.    Except as expressly amended hereby, the Origination Agreement shall remain
in full force and effect.
3.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.






--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Gerald R. Benjamin            
(Signature)


Name:    Gerald R. Benjamin            
(Print Name)


Title:    Vice Chairman                




    






LENDER:


SYNOVUS BANK




By:     /s/ Christopher Pyle            
(Signature)


Name:    Christopher Pyle            
(Print Name)


Title:    Group Executive            








